Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-19, and 22-23 are rejected under 35 U.S.C. 102a1 as being anticipated by BenTaieb (Thesis titled “Analyzing Cancers in Digitized Histopathology Images,” from IDS).
Regarding claim 1, BenTaieb discloses a method at a computing device for classifying elements within an input, the method comprising (page 32, third paragraph): 
breaking the input into a plurality of patches; for each patch (page 32, second paragraph):
creating a vector output (page 33, first paragraph); 
applying a characterization map to select a classification bin from a plurality of classification bins (page 33, first paragraph); and 
utilizing the selected classification bin to classify the vector output to create a classified output (page 33, first paragraph); and 

Regarding claim 2, see page 32, second paragraph.
Regarding claim 3, see page 33, first paragraph. 
Regarding claim 4, see page 81, first paragraph
Regarding claim 5, see page 81, last three paragraphs.
Regarding claim 6, see page 31, first and second paragraph (weighting score for each bin) and see page 76, figure 4.2.
Regarding claim 7, page 31, first paragraph.
Regarding claim 8, see page 33, first paragraph, page 76 figure 4.2.
Regarding claim 11, see page 75, third paragraph and page 20 table 2.1 using HER-2 scoring.  
Regarding claims 12-19 and 22, see the rejection of claims 1-8 and 11.
Regarding claim 23, see the rejection of claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bentaieb in view of Teverovskiy (20100088264).
Regarding claim 9, Bentaieb does not explicitly disclose the type of cancer cells.
Teverovskiy teaches wherein the tumor is a non-small cell lung cancer and the different types of cancer cells include adenocarcinoma and squamous cell carcinoma cells (see par 314 which teaches this type of cancer cell classification).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Bentaieb the ability to find a specific type of cell as taught by Teverovskiy.  The reason is to allow the system to concentrate on one type of cancer cell.  
Regarding claim 10, see par. 270 of Teverovskiy.
Regarding claims 20-21, see the rejection of claims 9-10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/               Primary Examiner, Art Unit 2666